 In the Matter of GAYGAMES, INC., EMPLOYERandUNrrED PAPER-WORKERSOF AMERICA, CIO,PETITIONERCase No. 35-RC-296.Decided January 00, 19509DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before WilliamNaimark, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.The Employer and the Intervenor contend that a collective bar-gaining contract, executed by them on August 31, 1948, for 1 year, andautomatically renewed by failure to give the required 60-day notice,constitutes a bar to this proceeding.The contract also contains awage reopening clause which permitted such reopening once duringthe contract year, upon 30-day written notice.Neither party gavenotice to the other of its desire to terminate or modify the contractbefore July 1, 1949, its Mill B date.On July 10, 1949, the Intervenornotified the Employer, in writing, of its desire to open "the contractand wage scale which expires August 31, 1949."On September 7,1949, the contracting parties met and the Intervenor read its proposed1Muncie Novelty Printing Pressmen & Assistants' Union No. 458, affiliated with Interna-tional Printing Pressmen & Assistants' Union of North America, herein called the Inter-venor, appeared at the hearing and was permitted to intervene on the basis of itscontractual interest.88 NLRB No. 66.250 GAY GAMES, INC.251contract changes.These covered not only wages, but such subjects asseniority, bonus plan, interdepartmental transfers, paid vacations, andthe right of the Intervenor to conduct union business at any time.OnSeptember 14, 1949, the Employer replied in writing, submitting itscounterproposals.On September 29, 1949, the Petitioner notified theEmployer of its representation claim.Thereafter there were no fur-ther negotiations between the Employer and the Intervenor.Theinstant petition was filed October 3, 1949.The Employer and the Intervenor contend that the Intervenor'snotice of July 10 was ineffective to prevent the automatic renewal ofthe contract, since it was not given 60 days prior to the expirationdate, and that the contract was therefore automatically renewed onAugust 31, 1949, for an additional 1-year period.We agree.How-ever, this determination does not dispose of the contract bar issue.We have held that, where parties to a contract negotiate in accord-ance with a wage reopening provision contained therein, the contractis not reopened so as to make it vulnerable to the claim of a rivalorganization?Conversely, however, where the parties during theterm of the contract attempt to effect modifications which are not pro-vided for therein, or arebeyond the scope of the modification clausecontained in the contract,the Board will deem the contract to beopened, thus making timely a rival representation claim otherwiseprematurely presented in advance of the normal expiration date of thecontract.3We are of the opinion that the negotiations conducted bythe Employer and the Intervenor during September 1949 went farbeyond the changes permitted by the contract's reopening clause.Accordingly, we find that the contract of August 31, 1948, as auto-matically renewed on August 31, 1949, does not constitute a bar to apresent determination of representatives.4.We find, in accordance with the agreement of the parties, thatall production and maintenance employees of the Employer, employedat its Muncie, Indiana, plant, excluding office and clerical employees,executives, and supervisors as defined in the Act,4 constitute a unit2 Greenville Finishing Company, Inc.,71 NLRB 436;S & W Fine Foods,Inc.,74 NLRB1316; andThe Raequette River Paper Company,85 NLRB 835.3 Olin Industries,Inc. (Western Cartridge Company Division,East Alton, Illinois)67 NLRB 1043;andUnited States Vanadium Corporation, Pine Creek Unit,68 NLRB 389.4The Employer employs approximately 10 so-called "supervisors"whom all parties desireto include in the unit.These employees are covered by the contract between the Employerand the Intervenor.They have no authority to hire, discharge, transfer,or disciplineother employees,or effectively to recommend such action.They spend approximately halftheir time instructing other employees how the work is to be done and the remainderworking along with other employees.They also keep records of production.They arehourly paid and earn approximately 5 to 10 cents per hour more than other employees. Inall other respects their hours and working conditions are identical with those of otheremployees.We find that these employees are not supervisors within the meaning of theAct, and we shall accordingly include them in the unit. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill on on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by United Paperworkers of America, CIO, or by Muncie NoveltyPrinting Pressmen & Assistants' Union No. 458, affiliated with Inter-national Printing Pressmen & Assistants' Union of North America,or by neither."Any participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot.